internal_revenue_service number release date index number ------------------------------------------ -------------------------- ------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- --------------- telephone number ---------------------- refer reply to cc psi plr-119112-15 date december legend x y state date date date date date date p1 p2 ------------------------------------------------------------------------------------------------- ---------------------------------- ---------------------------------- ----------- -------------------- ------------------ --------------------- --------------------- ------------------- --------------------------- ---------------------------------------------------- ----------------------------------------- dear ----------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representatives requesting a ruling relating to x’s status as an s_corporation under sec_1361 and sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state on date and elected to be treated as an s_corporation for federal tax purposes effective date on date shares of x were transferred to y a corporation in satisfaction of a loan obligation the transfer of x stock to y an ineligible s_corporation shareholder within the meaning of sec_1361 caused x’s s_corporation_election to terminate on date plr-119112-15 the information submitted states that x filed an amended and restated certificate of incorporation on date which created a new series of x stock that had a preference as to dividends and liquidation proceeds as of date x had issued and outstanding two classes of stock within the meaning of sec_1361 and that would have terminated x’s s_corporation_election had it not already been terminated on date in accordance with the terms of a stock purchase agreement x transferred shares of x preferred_stock to p1 and p2 p1 and p2 are partnerships for federal_income_tax purposes and thus are not eligible s_corporation shareholders within the meaning of sec_1361 the transfer of stock to p1 and p2 on date would have caused x’s s_corporation_election to terminate had it not already been terminated x represents that all circumstances resulting in the termination of x’s s_corporation_election were inadvertent and not motivated by tax_avoidance x further represents that x filed returns consistent with x’s status as an s_corporation through tax period ending date x and its shareholders agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1362 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation by-laws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease plr-119112-15 employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that except as provided in sec_1_1361-1 and relating to restricted_stock deferred_compensation plans and straight_debt in determining whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds all outstanding shares of stock of a corporation are taken into account sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion plr-119112-15 based solely on the facts submitted and representations made we conclude x’s s election was terminated and such termination was inadvertent within the meaning of sec_1362 consequently we rule that x will be treated as an s_corporation from date and thereafter provided x’s s_corporation_election was valid and was not otherwise terminated under sec_1362 x shall file or amend returns for tax periods beginning on or after date consistent with this ruling this ruling is contingent upon x filing amended and restated certificate of incorporation consistent the provisions of sec_1361 and the transfer of stock held by y p1 and p2 to eligible shareholders by date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representatives sincerely david r haglund david r haglund branch chief branch passthroughs special industries enclosures copy of letter copy for purposes cc
